Exhibit 99.A News For Immediate Release El Paso Corporation Reports Strong Third Quarter Financial and Operational Results HOUSTON, TEXAS, November 3, 2009—El Paso Corporation (NYSE:EP) is today reporting third quarter 2009 financial and operational results for the company. Highlights: - $0.23 adjusted diluted earnings per share (EPS) versus $0.35 in 2008.A sharp increase in Pipeline Group earnings was more than offset by lower natural gas and oil prices. - 2009 adjusted earnings per share guidance raised to $1.15 to $1.20. - Third quarter 2009 reported EPS of $0.08 per diluted share versus $0.58 in 2008.A sharp decline in natural gas prices in the company’s Exploration and Production (E&P) business was the major reason for lower reported earnings. - Third quarter 2009 Pipeline Group earnings before interest expense and taxes (EBIT) rose 17 percent from the third quarter of - Third quarter production averaged 732 million cubic feet equivalent per day (MMcfe/d), including 71 MMcfe/d of Four Star volumes.Strong domestic results, particularly from Haynesville Shale activities, offset delays in Brazil’s Camarupim project. - The company announced that its first Eagle Ford shale well was successful and that it had increased its acreage position to 112,000 net acres. “I am very pleased with our third quarter financial results and the solid execution by our Pipeline and E&P businesses,” said Doug Foshee, chairman, president, and chief executive officer of El Paso Corporation.“We placed the Piceance Lateral Expansion project in service during the quarter – on time and on budget, while at the same time advancing other projects in our committed backlog as well as new growth opportunities.In E&P, we continued to generate excellent results from our Haynesville Shale program and have ramped up our activity level to five rigs.Importantly, we are transferring our Haynesville expertise to the Eagle Ford Shale, where we are off to a great start.In summary, we are generating consistent results that will provide sustained value creation for our shareholders.” A summary of financial results for the quarters and nine-month periods ended September 30, 2009 and 2008 is as follows: Financial Results Quarters Ended September 30, Nine Months Ended September 30, ($ in millions, except per share amounts) 2009 2008 2009 2008 Net income (loss) attributable toEl Paso Corporation (EPC) $ 67 $ 445 $ (813 ) $ 855 Preferred stock dividends 9 9 28 28 Net income (loss) attributable to EPC common stockholders $ 58 $ 436 $ (841 ) $ 827 Basic per common share amounts Net income (loss) attributable to EPC common stockholders $ 0.08 $ 0.63 $ (1.21 ) $ 1.19 Diluted per common share amounts Net income (loss) attributable to EPC common stockholders $ 0.08 $ 0.58 $ (1.21 ) $ 1.12 Items
